DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/20/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jennett et al. (US-20170175234-A1), hereinafter Jennett, in view of Abbott et al. (WO-2018017130-A1), hereianfter Abbott .
	Regarding claim 1, Jennett teaches a metal powder for additive manufacturing of heavy metal parts (title) which is within the claimed a material set for three-dimensional printing a metal article.
	Jennett further teaches the metal powder having a core diameter of 90-110 microns ([0034]) and a coating thickness on the core being determined by the size of the particle to maintain the alloy recipe ([0034]), which is within the claimed a powder bed material, comprising from 80 wt% to 100 wt% metal particles having a metal core a metal layer on the core, and overlaps the claimed the metal particles having a D50 particle size distribution value ranging from 4 µm to 150 µm. 
Through routine experimentation, a person having ordinary skill in the art would come to the claimed metal layer having an average thickness from 20 nm to 2 µm in order to optimize the coating thickness relation to the alloy recipe as discussed above, which is the same as the claimed metal layer having an average thickness from 20 nm to 2 µm and is within the claimed the metal particles having a D50 particle size distribution value ranging from 4 µm to 150 µm.
Jennett does not explicitly disclose the claimed a binder fluid comprising a binder to adhere a first portion of the powder bed material relative to a second portion of the powder bed material not in contact with the binder fluid, wherein the binder and the first portion of the powder bed material when adhered together form a green three-dimensional object. 
As discussed above, Jennett teaches the powder being intended for additive manufacturing, but does not require a specific method of additive manufacturing.
Abbott teaches a method of additive manufacturing which beneficially allows for formation of a non-homogenous object by combining or modifying homogenous objects ([0017]). 
It would be obvious to a person having ordinary skill in the art to apply the method of additive manufacturing according to Abbott to the metal powder according to Jennett in order to beneficially allow for formation of a non-homogenous object as discussed above.
Abbott further teaches the method including application of a liquid including a binder ([0044]) with the binder promoting cohesion, facilitating fusion, or operating by other mechanisms ([0045]-[0046]) which is within the claimed a binder fluid comprising a binder to adhere a first portion of the powder bed material relative to a second portion of the powder bed material not in contact with the binder fluid.
Abbott further teaches the method preparing a green body ([0063]-[0064]) which is the same as the claimed wherein the binder and the first portion of the powder bed material when adhered together form a green three-dimensional object.

Regarding Claim 2, Jennett as modified by Abbott teaches the claim elements as discussed above. Abbott further teaches the binder fluid including carbohydrates such as sugars ([0091]) which is within the claimed wherein the binder is a polymer binder or polymerizable binder material, since carbohydrates are polymers.

Regarding Claim 3, Jennett as modified by Abbott teaches the claim elements as discussed above. Abbott further teaches the use of aluminum oxide nanoparticles as binder ([0048]) which is within the claimed wherein the binder comprises metal oxide nanoparticles.
Abbott further teaches the use of water in the binder fluid ([0115]) which is the same as the claimed wherein the binder fluid includes water.
Abbott further teaches the use of a reducing agent in the binder liquid ([0052]) which reduces the metal oxide particles ([0036]) once heat is applied ([0053]), which is the same as the claimed and a reducing agent to reduce the metal oxide nanoparticles when external energy is applied to the binder fluid, and wherein the metal oxide nanoparticles are not chemically reactive with the reducing agent at room temperature.

Regarding Claim 4, Jennett as modified by Abbott teaches the claim elements as discussed above. Jennett only limits the composition of the core by requiring it to be more dense than the metal of the layer ([0005] [0027]) and requires the layers to be elemental metal ([0030]), Jennett also provides an example in which the core is tungsten ([0033]) which is within the claimed the metal core is aluminum, titanium, copper, cobalt, chromium, nickel, vanadium, tungsten, tungsten carbide, tantalum, molybdenum, magnesium, gold, silver, stainless steel, steel, alloys thereof, or admixtures thereof; and the metal layer is a ferro-alloy or an elemental metal.

Regarding Claims 5 and 17, Jennett as modified by Abbott teaches the claim elements as discussed above. Jennett further teaches the use of two or more pure metal coating layers ([0035]-[0036], Fig 4) which is within the claimed wherein the metal particles include multiple types of metal layers, which are either present as: i) multiple layers on a single metal core, or ii) single layers on different respective metal cores of claim 5 and is the same as the claimed wherein the metal particles include multiple types of metal layers on a single metal core of claim 17.

Regarding Claim 6, Jennett as modified by Abbott teaches the claim elements as discussed above. Jennett further teaches an example with a tungsten core and nickel layer with a melting temperature of the core being 6192°F and the melting temperature of the layer being 2651°F ([0039]) which is approximately 3422°C, and 1455°C respectively, resulting in a melting temperature of the layer being 42.5% of the melting temperature of the core in degrees centigrade as determined by the examiner, which is within the claimed wherein a melting temperature of the metal layer in centigrade is from 20% to 90% of a melting temperature of the metal core.

Regarding Claim 7, Jennett as modified by Abbott teaches the claim elements as discussed above. Jennett further teaches that the dense metal core partially dissolves into the melted second metal layer ([0027]) which is the same as the claimed wherein upon application of heat to the metal particles, a metal material of the metal layer diffuses into the metal core forming an alloy having a lower melting temperature than the metal core.

Regarding Claim 8, Jennett as modified by Abbott teaches the claim elements as discussed above. Since Jennett teaches that the dense metal core only partially dissolves into the second metal layer which is melted while undissolved core remains ([0027]), the mixture of the metal core and the layer has a lower melting temperature than the metal core, since in this instance the pure metal core is still solid and the mixture is molten, which is the same as the claimed wherein the alloy also has a melting temperature lower than the metal layer.

Regarding Claim 18, Jennett as modified by Abbott teaches the claim elements as discussed above. Jennett does not explicitly disclose a relationship between the melting temperatures of the outer layers. However, since Jennett teaches that the layer should have a lower melting point than the core ([0007], [0027]) it would be obvious to a person having ordinary skill in the art to have the melting points ascend from the outermost layer inward, which is the same as the claimed wherein melting temperatures of the metal layers and the metal core ascend from an outermost metal layer to the metal core.


Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jennett et al. (US-20170175234-A1), hereinafter Jennett, in view of Abbott et al. (WO-2018017130-A1), hereinafter Abbott, and in view of Rangaswamy et al. (US-5372845-A), hereinafter Rangaswamy.
	Regarding Claim 16, Jennett as modified by Abbott teaches the claim elements as discussed above. As discussed above, Jennett teaches a wide range of core materials which would include stainless steel, but does not teach the use of stainless steel specifically.
	Rangaswamy teaches metallic coated particles beneficially have an iron, steel, stainless steel, or cobalt alloy core material to beneficially provide less deformation than the coating and greater hardness than the coating (Col. 1 L. 62-Col. 2 L. 3) which overlaps the claimed wherein the metal core is stainless steel.

Response to Arguments
Applicant’s arguments, see P. 7, filed 05/13/2022, with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejections have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736